DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
2.	In view of the appeal brief filed on November 25, 2019, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865     

                                                                                                                                                                                    
Claim Objections
3.	Claims 19 and 21 are objected to because of the following informalities: 
	a) Claim 19 lines 1-3 recites “wherein the analyzer is configured to further determine;”.  There appears to be missing language on what the analyzer is supposed to further determine, as the previous 
	--19. (Currently Amended) The test system of claim 12, wherein the display data further includes the controlled refresh rate change for display on the GUI.—
	b) In claim 21 lines 7-8, please change “acquiring refresh data based upon signals between the memory and the associated memory controller” to --storing refresh data based upon signals between the memory and the associated memory controller--.  This matches the subsequent wording in claim 21 line 10 for “stored refresh data”.  	 Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	Previous rejections are withdrawn in view of Applicant’s Arguments/Remarks filed in the Appeal Brief dated November 25, 2019.  Taken as a whole, the independent claims at least provide an integration of any abstract idea into a practical application, as the series of technology-requisite steps provide an improvement to the technical field of analyzing and displaying a refresh rate from communicated signals between a memory and memory controller within a device under test (DUT).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-9, 12-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US Pat. Pub. 2014/0153350).
	In regards to claim 1, Boehm teaches a method for analyzing a refresh rate of a device under test (DUT) comprising a volatile memory device including a memory and an associated memory controller (Boehm Fig. 6, abstract, paragraph [0001], and paragraph [0010] teach a method for analyzing a refresh rate of a memory (device under test) having a memory cell array and an associated self refresh mode controller; Boehm paragraph [0002] teaches where the memory is volatile and may lose information if not timely refreshed), the method comprising:
	acquiring refresh data based upon signals between the memory and the associated memory controller of the volatile memory device over a time period (Boehm Fig. 6 and paragraphs [0012] and [0043] teach acquiring refresh data based on refresh commands between the memory and a self refresh mode logic (of the associated memory controller) over a first time period);
	determining the refresh rate of the volatile memory device for time windows of the time period based upon the acquired refresh data (Boehm paragraph [0012] teaches determining a first refresh rate for time windows of the first time period based upon acquired refresh commands over that period), 
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device compared to a refresh threshold because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone 

	In regards to claim 2, Boehm teaches wherein the time period is selectable (Boehm paragraph [0030] teaches where the length of the first time period may be controlled (i.e., selectable) by a timer).

	In regards to claim 3, Boehm teaches wherein the refresh rate is based upon refresh commands from the associated memory controller and a self refresh mode of the memory for the time windows over the time period (Boehm paragraphs [0011]-[0012] teach where the refresh rate is based upon self refresh commands from the self refresh mode logic of the associated memory controller and a self refresh mode of the memory for the time windows over the time period).

	In regards to claim 4, Boehm teaches wherein the refresh rate is based upon a total number of refresh commands from the associated memory controller and a total amount of time spent in the self refresh mode for the time windows over the time period (Boehm paragraph [0012] teaches where the refresh rate is based upon a total number of refresh commands over a total time period spent in the self refresh mode).

	In regards to claim 5, Boehm teaches the method as explained in the rejection of claim 4 above.	Boehm fails to expressly teach wherein displaying includes displaying the total number of refresh commands from the associated memory controller relative to the total amount of time spent in the self refresh mode for the time windows over the time period.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the total number of refresh commands relative to the amount of time spent in the self refresh mode as an additional breakdown metric of the refresh rate that can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view the refresh command count totals over the time periods as a further measure of characterizing the refresh rates. 

	In regards to claim 6, Boehm teaches the method as explained in the rejection of claim 4.	Boehm fails to expressly teach wherein displaying includes displaying the refresh rate of the volatile memory device for the time windows over the time period as a percentage of the refresh threshold.
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other (such as between a first refresh rate and a second normal threshold rate).  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device as a percentage of the refresh threshold because this is merely a simple substitution of one representation of showing compared data (side-by-side) for another (as a percentage relative to one another) to yield predictable results.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), it would have been within the level of ordinary skill in the art to alternatively represent the comparison of a first refresh rate to a second (normal) threshold refresh rate through the available GUI as a percentage in order to provide a quicker comparison of the refresh rate relative to the threshold. 

	In regards to claim 7, Boehm teaches the method as explained in the rejection of claim 1 above.	Boehm fails to expressly teach wherein displaying includes displaying the refresh rate of the volatile memory device for the time windows of the time period as a percentage of the refresh threshold.
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other (such as between a first refresh rate and a second normal threshold rate).  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  


	In regards to claim 8, Boehm teaches wherein the refresh threshold comprises an under-refresh threshold and an over-refresh threshold (Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rates of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other, and include comparisons against a slower under-threshold refresh rate Z and a faster over-threshold refresh rate Y).  

	In regards to claim 9, Boehm teaches the method as explained in the rejection of claim 1 above.	Boehm fails to expressly teach wherein displaying further includes displaying the controlled refresh rate change on the GUI.
	However, Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the controlled refresh rates can be visually compared.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  


	In regards to claim 12, Boehm teaches a test system for analyzing a refresh rate of a device under test (DUT) comprising a volatile memory device including a memory and an associated memory controller (Boehm Fig. 6, abstract, paragraph [0001], and paragraph [0010] teach an apparatus test system for analyzing a refresh rate of a memory device (device under test) having a memory cell array and an associated self refresh mode controller; Boehm paragraph [0002] teaches where the memory is volatile and may lose information if not timely refreshed), the test system comprising:
	a test data storage configured to receive and store refresh data based upon signals between the memory and the associated memory controller of the volatile memory device over a time period (Boehm paragraph [0015] teaches a counter as a test data storage for acquiring refresh data based on refresh commands between the memory and a self refresh mode logic (of the associated memory controller) over a first time period and incrementing a count during refresh); and
	an analyzer configured to determine the refresh rate of the volatile memory device for time windows of the time period based upon the stored refresh data (Boehm paragraphs [0012] and [0015] teach the self refresh mode logic as an analyzer that determines a first refresh rate for time windows of the first time period based upon acquired refresh commands over that period (when a current refresh address count of the counter matches an initial refresh address count)), and to determine a controlled refresh rate change based upon an event within the stored refresh data (Boehm paragraph [0012] 
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device compared to a refresh threshold because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view and compare the changes in the controlled refresh rate. 

	In regards to claim 13, Boehm teaches further comprising:
	a user interface associated with the analyzer and test data storage (Boehm paragraphs [0010]-[0011] teaches a smart phone or tablet (which contain a user interface) associated with the self refresh mode controller (analyzer and test data storage) and configured for receiving self refresh commands) for selection of the time period (Boehm paragraph [0025] teaches where a timer may be activated responsive to receipt of the self refresh command, and paragraph [0030] teaches where the length of the time period may be controlled by the timer);
	a probe for acquiring the refresh data from signals between the memory and the associated memory controller of the volatile memory device over the time period (Boehm Fig. 6 and paragraphs [0041] and [0043] teach a command decoder as an input/output probe for acquiring refresh data (such as determining that each memory cell has been refreshed at least once) between the memory 600 and associated memory controller 614).	a display device configured to display, via the GUI (Boehm paragraph [0010] teaches a smart phone or table device, where such devices have a display with a GUI).	Boehm fails to expressly teach displaying, via the GUI, the comparison of the refresh threshold and the determined refresh rate of the volatile memory device for each of the time windows over the time period.
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other.  Boehm paragraph [0010] teaches where an 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device compared to a refresh threshold because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view and compare the changes in the controlled refresh rate. 

	In regards to claim 14, Boehm further teaches wherein the analyzer is configured to determine the refresh rate based upon refresh commands from the associated memory controller and a self refresh mode of the memory for the time windows over the time period (Boehm paragraphs [0011]-[0012] teach where the refresh rate is determined based upon self refresh commands from the self refresh mode logic of the associated memory controller and a self refresh mode of the memory for the time windows over the time period).

	In regards to claim 15, Boehm teaches wherein the analyzer is configured to determine the refresh rate based upon a total number of refresh commands from the associated memory controller and a total amount of time spent in the self refresh mode for the time windows over the time period (Boehm paragraph [0012] teaches where the refresh rate is determined based upon a total number of refresh commands over a total time period spent in the self refresh mode).

claim 16, Boehm teaches the test system as explained in the rejection of claim 15 above.	Boehm fails to expressly teach further comprising a display device coupled to the analyzer and configured to display, via the GUI, the total number of refresh commands from the associated memory controller relative to the total amount of time spent in the self refresh mode for the time windows over the time period.
	However, Boehm Fig. 4 and paragraphs [0028]-[0029] teach a graphically displayed timing diagram of the various refresh rate of the memory device, including the total number of refresh commands 420  relative to the amount of time spent in each self refresh mode for the time windows over the time period.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which is a display device containing graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the total number of refresh commands relative to the amount of time spent in the self refresh mode as an additional breakdown metric of the refresh rate that can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view the refresh command count totals over the time periods as a further measure of characterizing the refresh rates. 

	In regards to claim 17, Boehm teaches the test system as explained in the rejection of claim 15 above.	Boehm fails to expressly teach further comprising a display device coupled to the analyzer and 
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other (such as between a first refresh rate and a second normal threshold rate).  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device as a percentage of the refresh threshold because this is merely a simple substitution of one representation of showing compared data (side-by-side) for another (as a percentage relative to one another) to yield predictable results.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), it would have been within the level of ordinary skill in the art to alternatively represent the comparison of a first refresh rate to a second (normal) threshold refresh rate through the available GUI as a percentage in order to provide a quicker comparison of the refresh rate relative to the threshold. 

	In regards to claim 18, Boehm teaches wherein the refresh threshold comprises an under-refresh threshold and an over-refresh threshold (Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each 

	In regards to claim 19, Boehm teaches wherein the analyzer is configured to further determine (Boehm paragraph [0015] teaches where the self refresh mode logic (analyzer) may be configured to further determine a count provided by a counter).	Boehm fails to expressly teach wherein the display data further includes the controlled refresh rate change for display on the GUI.
	However, Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the controlled refresh rates can be visually compared.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the controlled refresh rate of the volatile memory device because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view any changes in the controlled refresh rate. 

	In regards to claim 21, Boehm teaches a non-transitory computer-readable storage medium
having stored therein machine readable instructions configured to be executed by a test system (Boehm paragraph [0044] teaches electronic hardware (including a non-transitory computer-readable storage medium) having computer software instructions to be executed by a processor of a test system), the 
	acquiring refresh data based upon signals between the memory and the associated memory controller of the volatile memory device over a time period (Boehm paragraphs [0012] and [0015] teach acquiring/storing refresh data based on refresh commands between the memory and a self refresh mode logic (of the associated memory controller) over a first time period);
	determining the refresh rate of the volatile memory device for time windows of the time period based upon the stored refresh data (Boehm paragraph [0012] teaches determining a first refresh rate for time windows of the first time period based upon acquired refresh commands over that period), wherein the determining the refresh rate of the volatile memory device for time windows of the time period comprises determining a controlled refresh rate change based upon an event within the stored refresh data (Boehm paragraph [0012] teaches wherein determining the refresh rate comprises determining a controller-controlled refresh rate change from the first refresh rate to a second refresh rate, and Boehm paragraph [0014] teaches where the second refresh rate is a normal refresh rate that may be varied based upon an event (such as temperature or  input power voltage, etc.) regarding the refresh rate; alternatively, Boehm paragraph [0015] teaches where the change to a second refresh rate may be caused by a refresh address count of a counter being incremented during refresh until it matches the initial refresh address count (as another type of event regarding the changed controlled refresh rate)).

	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device compared to a refresh threshold because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a person of ordinary skill would be motivated to include a visual output through the available GUI to provide an accessible display to conveniently view and compare the changes in the controlled refresh rate. 

	In regards to claim 22, Boehm further teaches wherein the refresh rate is based upon refresh commands from the associated memory controller and a self refresh mode of the memory for the time windows over the time period (Boehm paragraphs [0011]-[0012] teach where the refresh rate is based upon self refresh commands from the self refresh mode logic of the associated memory controller and a self refresh mode of the memory for the time windows over the time period).

claim 23, Boehm further teaches wherein the refresh rate is based upon a total number of refresh commands from the associated memory controller and a total amount of time spent in the self refresh mode for the time windows over the time period (Boehm paragraph [0012] teaches where the refresh rate is based upon a total number of refresh commands over a total time period spent in the self refresh mode).

	In regards to claim 24, Boehm teaches the non-transitory computer-readable storage medium as explained in the rejection of claim 23 above.	Boehm fails to expressly teach wherein displaying includes displaying the total number of refresh commands from the associated memory controller relative to the total amount of time spent in the self refresh mode for the time windows over the time period.
	Boehm fails to expressly teach wherein displaying includes displaying the total number of refresh commands from the associated memory controller relative to the total amount of time spent in the self refresh mode for the time windows over the time period.
	However, Boehm Fig. 4 and paragraphs [0028]-[0029] teach a graphically displayed timing diagram of the various refresh rate of the memory device, including the total number of refresh commands 420  relative to the amount of time spent in each self refresh mode for the time windows over the time period.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the total number of refresh commands relative to the amount of time spent in the self refresh mode as an additional breakdown metric of the refresh rate that can immediately be viewed by a user.  Therefore since Boehm already provides the hardware 

	In regards to claim 25, Boehm teaches the non-transitory computer-readable storage medium as explained in the rejection of claim 23 above.	Boehm fails to expressly teach wherein displaying includes displaying the refresh rate of the volatile memory device for the time windows over the time period as a percentage of the refresh threshold.
	However, Boehm paragraph [0014] teaches comparing the first refresh rate to the second refresh rate, where the second refresh rate is regarded as the normal (threshold) refresh rate.  Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other (such as between a first refresh rate and a second normal threshold rate).  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the refresh rate of the volatile memory device as a percentage of the refresh threshold because this is merely a simple substitution of one representation of showing compared data (side-by-side) for another (as a percentage relative to one another) to yield predictable results.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), it would have been within the level of ordinary skill in the art to alternatively represent the 

	In regards to claim 26, Boehm further teaches wherein the refresh threshold comprises an under-refresh threshold and an over-refresh threshold (Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the refresh rates can be visually compared between each other, and include comparisons against a slower under-threshold refresh rate Z and a faster over-threshold refresh rate Y).  

	In regards to claim 27, Boehm teaches the non-transitory computer-readable storage medium as explained in the rejection of claim 21 above.	Boehm fails to expressly teach wherein displaying further includes displaying the controlled refresh rate change on the GUI.
	However, Boehm Fig. 4 and paragraphs [0027]-[0031] teach a graphically displayed timing diagram of the various refresh rate of the memory device (see Item 440) of the time windows over a time period, where the controlled refresh rates can be visually compared.  Boehm paragraph [0010] teaches where an apparatus such as a smart phone or tablet (which contain graphical user interfaces) may be used to carry out the analysis and control of variable self refresh rates.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify displaying the controlled refresh rate of the volatile memory device because any changes in the refresh rate relative to the normal rate can immediately be viewed by a user.  Therefore since Boehm already provides the hardware (smart phone or tablet with a GUI), a . 

7.	Claims 10-11, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US Pat. Pub. 2014/0153350) as applied to claim 1, 12, or 21 above, and further in view of Schoenborn (US Pat. Pub. 2014/0189229).
	In regards to claim 10, Boehm teaches the method as explained in the rejection of claim 1 above.	Boehm fails to expressly teach wherein the volatile memory device comprises a double data rate (DDR) volatile memory device.
	Schoenborn paragraph [0027] teaches a test engine for testing memory devices, where the memory devices can include different memory types such as DRAM, DDR4 (dual data rate version 4), or LPDDR4 (low power dual data rate version 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Schoenborn because it is well understood that various types of memory can be tested (see Boehm paragraph [0041]).  Therefore it would be reasonable to specify that the type of memory is a double data rate DDR, which is an established memory type that is routinely tested in the industry.

	In regards to claim 11, Boehm teaches the method as explained in the rejection of claim 10. 	Boehm fails to expressly teach wherein the DDR volatile memory device comprises a low power DDR (LPDDR). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Schoenborn because it is well understood that various types of memory can be tested (see Boehm paragraph [0041]).  Therefore it would be reasonable to specify that the type of memory is a low power double data rate LPDDR, which is an established memory type that is routinely tested in the industry.

	In regards to claim 20, Boehm teaches the test system as explained in the rejection of claim 12 above.	Boehm fails to expressly teach wherein the volatile memory device comprises one of a double data rate (DDR) volatile memory device and a low power.
	Schoenborn paragraph [0027] teaches a test engine for testing memory devices, where the memory devices can include different memory types such as DRAM, DDR4 (dual data rate version 4), or LPDDR4 (low power dual data rate version 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Schoenborn because it is well understood that various types of memory can be tested (see Boehm paragraph [0041]).  Therefore it would be reasonable to specify that the type of memory can be a double data rate (DDR) or a low power double data rate LPDDR, which are established memory types that are routinely tested in the industry.

	In regards to claim 28, Boehm teaches the non-transitory computer-readable storage medium of claim as explained in the rejection of claim 21 above.
	Schoenborn paragraph [0027] teaches a test engine for testing memory devices, where the memory devices can include different memory types such as DRAM, DDR4 (dual data rate version 4), or LPDDR4 (low power dual data rate version 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Schoenborn because it is well understood that various types of memory can be tested (see Boehm paragraph [0041]).  Therefore it would be reasonable to specify that the type of memory can be a double data rate (DDR) or a low power double data rate LPDDR, which are established memory types that are routinely tested in the industry.

Response to Arguments
8.	Applicant’s arguments, see Appeal Brief, filed November 25, 2019, with respect to the rejection(s) of claim(s) 1-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boehm (US Pat. Pub. 2014/0153350) and Schoenborn (US Pat. Pub. 2014/0189229) as presented in the rejections above.
 
Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in 
C.	BeSerra at al. (US Pat. No. 10,599,504) discloses Dynamic Adjustment of Refresh Rate.
D.	Wolford et al. (US Pat. Pub. 2007/0047378) discloses Method and Apparatus for Obtaining Memory Status Information Cross-Reference to Related Applications.
E.	Ware et. al. (US Pat. Pub. 2014/0016423) discloses Reducing Memory Refresh Exit Time.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/3/2022


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865   
2/4/2022